Citation Nr: 1530876	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  14-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for chronic obstructive pulmonary disease to include as due to asbestos exposure.  

4.  Entitlement to service connection for diffuse idiopathic skeletal hyperostosis.  

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for foot fungus and if so whether the reopened claim should be granted.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony at a videoconference before the undersigned Veterans Law Judge in September 2014.  Following the hearing the record was held open to afford the Veteran the opportunity to submit additional evidence.  The Veteran submitted additional evidence in January 2015.  Since the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested that the additional evidence be reviewed by the RO, there is no need for the RO to review the evidence.  

The record before the Board consists of the paper claims files and electronic records within VACOLS, Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for psychiatric disability and chronic obstructive pulmonary disease and the reopened claim of entitlement to service connection for foot fungus are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A chronic low back disorder was not present until more than one year after the Veteran's discharge from service, and no current low back disorder is etiologically related to the Veteran's active service.  

2.  Prior to the promulgation of a decision in the appeal, the appellant informed the Board at the hearing on appeal that a withdrawal of the appeal for entitlement to service connection for diffuse idiopathic skeletal hyperostosis is requested.  

3.  In a May 1996 rating decision, service connection for foot fungus was denied; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

4.  The evidence added to the record subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C F R §§ 3.303, 3.307, 3.309 (2014)

2.  The criteria for withdrawal of the appeal for entitlement to service connection for diffuse idiopathic skeletal hyperostosis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for foot fungus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diffuse Idiopathic Skeletal Hyperostosis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  In the present case, the appellant informed the Board at the September 2014 video conference hearing that he desired to withdraw the issue of entitlement to service connection for diffuse idiopathic skeletal hyperostosis from his appeal.  Consequently, there remains no allegation  of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for diffuse idiopathic skeletal hyperostosis, and it must be dismissed.

Foot Fungus

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).   






Factual Background and Analysis

In July 1995, the Veteran submitted a claim of entitlement to service connection for a foot infection.  In May 1996, the RO denied service connection for a foot condition/foot fungus.  

The pertinet evidence of record at the time of the May 1996 denial of service connection consisted of the Veteran's service treatment records and reports of VA examinations.  The service treatment records reveal that clinical examination of the skin was determined to be normal at the time of the September 1972 enlistment examination.  The Veteran completed a Report of Medical History in connection with his entrance examination.  He indicated that he had or had had skin disease and also foot trouble.  A pertinent annotation was made of dermatophytosis.  In August 1973, the Veteran complained of scaling on both feet which had been present for one month.  Physical examination revealed scaling on the bottom of the feet.  The impression was dry feet.  In February 1974, the Veteran was found to have athletes foot.  In July 1974, he stepped on a nail.  Physical examination revealed dried blood.  Another record dated the same day includes an impression of athletes foot.  The Veteran's skin was found to be normal on clinical examination in connection with the October 1974 separation examination.  The post-service medical evidence was devoid of any clinical findings of foot fungus.  At the time of a November 1987 VA examination, examination of the skin disclosed normal findings.  At the time of an August 1994 VA examination the Veteran complained, in pertinent part, of foot pain.  Physical examination of the skin was negative.  A scar was present on the bottom of the right foot from a toe amputation.  At the time of an October 1995 VA examination, the examiner wrote that the Veteran complained of a fungal condition on his feet which was recurrent but there was no infection at the time of the examination.  

The RO denied the claim of entitlement to service connection for foot fungus in a May 1996 rating decision based on its determination that the conditions the Veteran was treated for during active duty were acute occurrences leaving no residual disability.  The RO found there was a lack of continuity of symptomology from the time of discharge to the time of the rating decision.  

The Veteran was informed of the May 1996 decision and his appellate rights via correspondence dated in the same month.  The Veteran did not appeal the denial of service connection for foot fungus or submit any pertinent evidence during the appeal period. 

The evidence added to the record subsequent to the expiration of the appeal period includes clinical records and the report of a VA examination.  

On VA examination in October 2012, the examiner determined that the Veteran did not have and never had a skin condition.  The Veteran reported that the condition began in 1971 and had gotten worse since that time.  The examiner determined that a diagnosis of foot fungus for either foot was not warranted as there was no pathology present to render a diagnosis.  

A clinical record dated in March 2013 includes the annotation under the heading of "review of systems" that the Veteran has some toe fungus and toenail changes.  Under the heading of "physical examination" it was written that the Veteran had nail changes from fungus infections.  This record documents the current presence of foot fungus and/or residuals of foot fungus.  Therefore, it is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, it is new and material, and reopening of the claim is in order.  

Low Back Disability

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided adequate notice by letters sent in September 2012 and December 2012, prior to the initial adjudication of the claim.  The Board acknowledges that the letters contain some inconsistent information in that they refer to the Veteran's back claim as one for an increased rating.  Never the less, the letters informed the Veteran of the evidence needed to substantiate the claim for service connection, the evidence and information that he should submit, and the assistance that VA would provide to obtain evidence on his behalf.  Moreover, the Board informed the Veteran at the Board hearing of the evidence that he should submit to substantiate his claim, and the record was held open to afford the Veteran the opportunity to submit additional evidence.  The Veteran submitted additional evidence in January 2015.  Therefore, the Board is satisfied that the Veteran has not been prejudiced by any deficiency in the notice sent.

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been afforded an appropriate VA examination to determine the etiology of the back disability on appeal.  The report of the October 2012 VA examination provides all the necessary evidence to properly adjudicate the Veteran's claim.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In August 2012, the Veteran submitted a claim of entitlement to service connection for a lower back disability.  The Veteran testified before the undersigned in September 2014 that he injured his back during active duty when he fell down a ramp going aboard ship.  He had an additional injury when he fell down some stairs.  He reported that he sought treatment at sick call after the accidents.  

There is evidence in the service treatment records of complaints of back pain.  In August 1973, the Veteran reported low back pain.  Objectively, the clinician found the back to be normal.  An impression of mild back strain was recorded.  In September 1973, the Veteran sought treatment for back pain after a fall that morning.  He reported moderate pain in the lower back.  Physical examination was conducted.  The impression was muscle strain.  Three days later, the Veteran again reported back pain and later the same month, he informed a clinician that Librium was helping his chronic back pain.  His spine was found to be normal on the clinical examination performed during the October 1974 separation examination.  

Of record is competent evidence documenting the current existence of various low back disorders.  The claim must be denied, however, as there is no competent evidence of record linking a currently existing low back disability to the Veteran active duty service.  

The evidence of record which links a currently existing back disability to the Veteran's active duty service is limited to the Veteran's own statements.  While the Veteran is competent to describe his back symptoms and in-service injuries, as a lay person, he lacks the expertise required to provide a competent opinion concerning the etiology of his current back disability.

The Veteran has testified that he has had back problems since his active duty service.  The Board finds, however, the Veteran's credibility has been impeached by his prior statements as well as other evidence of record.  Associated with the claims file is an August 1987 statement from a private physician indicating the Veteran's neurological status was being evaluated.  The Veteran complained of back pain which began in November 1986 when he was in a truck accident wherein the vehicle turned over.  After the accident, he had pain all over his back from his neck to his sacrum.  The Veteran denied a history of low back pain prior to the accident.  The Veteran submitted a Report of Accidental Injury which indicates that the Veteran injured his back in November 1986.  In the document, the Veteran specifically checked a box which indicates that the accident did not occur while he was in the armed forces.  At the time of a November 1987 VA examination, the Veteran again reported that he injured his back in a truck accident and had had back pain since that time.  There was no mention of a prior back injury or problems.  The first time the Veteran was recorded as reporting that he injured his back while on active duty was in October 1995 when the Veteran was being evaluated for a non-service connected pension claim.  The Board finds the Veteran's multiple statements and self-reports which were recorded in 1987 directly contradict his subsequent allegations.  As a result, the Board finds that reduced probative value is to be placed on the Veteran's self-reported medical history.  

The Veteran testified before the undersigned that a neurosurgeon informed him that his back disorder was due to his active duty service.  The Veteran was informed that he should obtain a statement from the physician which links his back disorder to active duty and the record was held open to enable him to do so.  He did not provide any such statement.

He did submit a January 2015 lay statement in support of his claim.  The author reported that she had been a friend and neighbor of the Veteran for eight years.  She also reported on her observations of the Veteran, to include seeing the Veteran in constant back pain.  She did not purport to have any knowledge of when the Veteran's back pain began or attempt to relate the Veteran's back disability to service.

There is competent evidence which documents the presence of back disorders but they either do not provide an etiology for the disorder or they affirmatively determine that a back disorder was not linked to active duty.  

At the time of a November 1987 VA examination, the Veteran reported he injured his back after being involved in a truck accident.  He had had continuous low back pain since that time.  The pertinent assessment was status post motor vehicle accident with pain in the low back and possible intervertebral disc disease.  A November 1987 X-ray examination of the spine was interpreted as being normal.  

On VA examination in October 1995, the Veteran reported he injured his back when he fell during active duty.  He also was involved in a truck motor vehicle accident in 1987.  He denied surgery to his lower back but reported a progressive worsening of lower back pain over the years.  The pertinent diagnosis was rule out degenerative joint disease of the lumbosacral spine.  

On VA examination in October 2012, the Veteran informed the examiner that he had back pain which began in 1971 or 1972.  Physical examination was conducted.  The examiner diagnosed degenerative disease of the lumbar spine.  The examiner opined that the disorder was less likely than not incurred in or caused by active duty service.  The rationale was that the Veteran was seen on two occasions following the in-service fall.  In 1987, an X-ray was negative.  Additionally, in 1987, a neurological consult resulted in a diagnosis of mechanical back strain.  The examiner found that it was less likely than not that a simple fall treated over a brief period with no residual would result in anatomic abnormalities of the lumbar spine.  An October 2012 X-ray examination of the lumbar spine was interpreted as revealing degenerative disc disease at L4-5 and L5-S1 as well as other degenerative changes.  

A December 2012 MRI examination of the spine was interpreted as revealing lumbar spondylosis with significant neural foraminal narrowing at L3-4 and L4-5.   

The Board finds the competent medical evidence weighs against a finding that a current back disorder is linked to active duty service.  The Board finds particularly probative the report of the October 2012 VA examination.  The examiner had access and reviewed the evidence of record.  The negative etiology opinion is supported by an adequate rationale with citations to pertinent clinical evidence and history.  The Board notes the rationale is based, in part, on a determination that there were no residuals from the in-service accidents despite the fact that the Veteran alleged he had had back pain since active duty.  Normally, a lay person's report of when he began experiencing back pain would constitute competent evidence which must be addressed in forming the etiology opinion.  However, as set out above, the Board has not found the Veteran to be a credible historian.  The competent and probative evidence shows that the back problems in service resolved prior to discharge and that no chronic low back disorder was present until the Veteran's back was injured in the 1986 truck accident.  The rationale is adequate and the opinion constitutes competent medical evidence which weighs against the claim.  

For the reasons discussed above and in light of the normal X-ray findings in November 1987, more than ten years after the Veteran's discharge from service, the Board also finds that the Veteran did not have arthritis of the low back within one year after his discharge from service so service connection is not warranted on a presumptive basis.

Accordingly, service connection is not warranted for the Veteran's low back disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a low back disability is denied.  

The appeal for entitlement to service connection for diffuse idiopathic skeletal hyperostosis is dismissed.  

New and material evidence having been received, reopening of the claim of entitlement to service connection for foot fungus is granted.


REMAND

The Veteran is claiming entitlement to service connection for psychiatric.  A VA examination was conducted in September 2013 to determine if the Veteran has a mental disorder etiologically linked to active duty.  The examiner determined that no Axis I diagnosis was warranted at the time of the examination.  The examiner did not provide an opinion as to whether the Veteran had a mental disorder at any time during the appeal period.  Significantly, there is evidence in the claims file of diagnoses of mental disorders during the claim period.  A VA computerized problem list includes references to general anxiety disorder in April 2013 and recurring major depression in April 2013.  The Board notes an October 2013 clinical record refers readers to an April 2013 mental health counseling note for a complete biopsychosocial assessment.  The Board has been unable to find the April 2013 clinical record.  The above demonstrates to the Board that not all the pertinent medical evidence has been associated with the record.  The Board notes that clinical records associated with the record subsequent to the September 2014 VA examination report include diagnoses of mental disorders.  Clinical records dated in October 2013, November 2013 and January 2014 include diagnoses of major depressive disorder and/or general anxiety disorder.  

Therefore, the Board has determined the further development to obtain medical records and to afford the Veteran another VA examination is in order before the Board decides the psychiatric claim.

Finally, the Board notes the Veteran was not provided with any VCAA notification regarding his claim of entitlement to service connection for PTSD.  Proper notice must be provided.  

The Veteran is claiming entitlement to service connection for chronic obstructive pulmonary disease.  The evidence shows current diagnoses of the disorder.  Additionally, there is evidence in the service treatment records that the Veteran was treated on several occasions for a upper respiratory infections during active duty.  The Veteran has not been provided with a VA examination to determine if the current chronic obstructive pulmonary disease is linked to active duty.  As there is evidence of a current respiratory disorder and evidence of in-service problems with upper respiratory infections and the Veteran's allegations of a link, the Board finds that a VA examination is required to determine if there is an etiologic link between the in-service respiratory complaints and the currently diagnosed chronic obstructive pulmonary disease.  

The Veteran is claiming entitlement to service connection for foot fungus.  In a January 1996 statement, he reported that he been treated for foot fungus at the VA Medical Centers (VAMCs) in Muskogee, Oklahoma and Fayetteville, Arkansas since 1974.  This evidence has not been associated with the record.  Attempts must be made to obtain this evidence.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran with proper VCAA notice regarding his PTSD claim.  

2.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claims, to include treatment records from the VAMCs in Muskogee, Oklahoma and Fayetteville, Arkansas as well as the April 2013 clinical record from the "Jay CBOC" and any other records from that facility which have not been associated with the record.  

3.  Then, afford the Veteran a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each acquired psychiatric disorder present at any time during the pendency of the claim, the examiner should state an opinion as to whether the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  

The examiner must provide the rationale for all opinions expressed.  If the examiner believes that other diagnoses of acquired psychiatric disorders during the period of the claim are in error, he or she should explain why.  If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his COPD.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be accomplished.  

Based upon the review of the evidence of record and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's COPD originated during service or is otherwise etiologically related to service.

The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issues still on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


